77780: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-28925: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77780


Short Caption:WILLARD VS. BERRY-HINCKLEY INDUS.Court:Supreme Court


Related Case(s):83640


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1401712Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:01/07/2019 / Crowley, MargaretSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/29/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLarry J. WillardRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						Richard Williamson
							(Robertson, Johnson, Miller & Williamson)
						


AppellantLarry James Willard Trust FundRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						Richard Williamson
							(Robertson, Johnson, Miller & Williamson)
						


AppellantOverland Development CorporationRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						Jonathan J. Tew
							(Robertson, Johnson, Miller & Williamson)
						Richard Williamson
							(Robertson, Johnson, Miller & Williamson)
						


RespondentBerry-Hinckley IndustriesJohn P. Desmond
							(Dickinson Wright PLLC)
						Brian R. Irvine
							(Dickinson Wright PLLC)
						Anjali D. Webster
							(Dickinson Wright PLLC)
						


RespondentJerry HerbstJohn P. Desmond
							(Dickinson Wright PLLC)
						Brian R. Irvine
							(Dickinson Wright PLLC)
						Anjali D. Webster
							(Dickinson Wright PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


01/02/2019Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


01/02/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-00097




01/02/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-00099




01/03/2019Filing FeeFiling Fee Paid. $250.00 from Robertson Law Firm.  Check no. 27726. (SC)


01/07/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Margaret M. Crowley. (SC).19-00718




01/16/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-02425




03/08/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 30, 2019, at 9:00 am. (SC).19-10490




05/09/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-20293




05/14/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).19-21156




05/23/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/12/17. To Court Reporter: Debora Cecere. (SC)19-22630




05/23/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/04/18. To Court Reporter: Erin Ferretto. (SC)19-22632




05/23/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/17/15.  To Court Reporter: Christina Amundson. (SC)19-22634




06/03/2019Transcript RequestFiled Respondents' Request for Transcript of Proceedings. Transcripts requested: 01/10/17.  To Court Reporter: None listed. (SC)19-24073




07/10/2019TranscriptFiled Notice from Court Reporter. Constance Eisenberg stating that the requested transcripts were delivered.  Dates of transcripts: 01/10/17. (SC)19-29257




07/10/2019TranscriptFiled Notice from Court Reporter. Debora Cecere stating that the requested transcripts were delivered.  Dates of transcripts: 12/12/17. (SC)19-29259




07/10/2019TranscriptFiled Notice from Court Reporter. Erin Ferretto stating that the requested transcripts were delivered.  Dates of transcripts: 09/04/17. (SC)19-29260




07/10/2019TranscriptFiled Notice from Court Reporter. Christina Amundson stating that the requested transcripts were delivered.  Dates of transcripts: 08/17/15. (SC)19-29264




08/08/2019Order/ProceduralFiled Order to Show Cause.  Appellants' Response due:  30 days.  Respondents may file any reply within 14 days of service of appellants' response.  Briefing is suspended.  (SC)19-33461




08/14/2019MotionFiled Appellants' Response to Order to Show Cause. (SC).19-34276




08/23/2019Order/ProceduralFiled Order Partially Dismissing Appeal and Reinstating Briefing. Accordingly, this appeal is dismissed in regard to the March 6, 2018, order, and the December 11, 2018, judgment only.  This appeal shall proceed in regard to the November 30, 2018, order denying NRCP 60(b) relief, and the briefing schedule is reinstated as follows. Appellants shall have 7 days from the date of this order to file and serve the opening brief and appendix. (SC).19-35385




08/26/2019BriefFiled Appellants' Opening Brief. (SC)19-35543




08/26/2019AppendixFiled Appellants' Appendix Volumes 1- 8 (REJECTED PER NOTICE ISSUED ON 08/26/19). (SC)


08/26/2019Notice/OutgoingIssued Notice of Deficient Appendix. Corrected Appellant's Appendix due: 5 days. (SC)19-35631




08/26/2019AppendixFiled Appellants' Appendix Volume 1. (SC)19-35667




08/26/2019AppendixFiled Appellants' Appendix Volume 2. (SC)19-35668




08/26/2019AppendixFiled Appellants' Appendix Volume 3. (SC)19-35669




08/26/2019AppendixFiled Appellants' Appendix Volume 4. (SC)19-35670




08/26/2019AppendixFiled Appellants' Appendix Volume 5. (SC)19-35673




08/26/2019AppendixFiled Appellants' Appendix Volume 6. (SC)19-35674




08/26/2019AppendixFiled Appellants' Appendix Volume 7. (SC)19-35676




08/26/2019AppendixFiled Appellants' Appendix Volume 8 - Part 1. (SC)19-35679




08/26/2019AppendixFiled Appellant's Appendix Volume 8 - Part 2. (SC)19-35680




08/26/2019AppendixFiled Appellants' Appendix Volume 8 - Part 3. (SC)19-35689




08/26/2019AppendixFiled Appellants' Appendix Volume 9 - Part 1. (SC)19-35693




08/26/2019AppendixFiled Appellants' Appendix Volume 9 - Part 2. (SC)19-35695




08/26/2019AppendixFiled Appellants' Appendix Volume 10. (SC)19-35697




08/26/2019AppendixFiled Appellants' Appendix Volume 11. (SC)19-35698




08/26/2019AppendixFiled Appellants' Appendix Volume 12. (SC)19-35699




08/26/2019AppendixFiled Appellants' Appendix Volume 13. (SC)19-35700




08/26/2019AppendixFiled Appellants' Appendix Volume 14. (SC)19-35701




08/26/2019AppendixFiled Appellants' Appendix Volume 15. (SC)19-35702




08/26/2019AppendixFiled Appellant's Appendix Volume 16. (SC)19-35703




08/26/2019AppendixFiled Appellants' Appendix Volume 17. (SC)19-35704




08/26/2019AppendixFiled Appellants' Appendix Volume 18. (SC)19-35705




08/26/2019AppendixFiled Appellants' Appendix Volume 19. (SC)19-35706




09/04/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' Answering Brief due: October 9, 2019. (SC).19-36951




10/09/2019BriefFiled Respondents' Answering Brief. (SC)19-41860




10/09/2019AppendixFiled Respondents' Appendix Volume 1. (SC)19-41862




11/07/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  November 22, 2019.  (SC)19-45839




11/19/2019BriefFiled Appellants' Reply Brief.  (SC)19-47361




11/19/2019Case Status UpdateBriefing Completed/To Screening.  (SC)


05/29/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-20372




08/06/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before: Parraguirre/Hardesty/Cadish. Author: Hardesty, J. Majority: Hardesty/Parraguirre/Cadish. 136 Nev. Adv. Opn. No. 53. NNP20-RP/JH/EC. (SC).20-28925




08/24/2020Post-Judgment PetitionFiled Respondents' Petition for Rehearing. (REJECTED PER 8/24/20 NOTICE). (SC)


08/24/2020Notice/OutgoingIssued Notice of Rejection of Petition for Rehearing. (SC)20-31205




08/24/2020Post-Judgment PetitionFiled Respondent's Petition for Rehearing.  (SC)20-31223




08/24/2020Filing FeeFiling Fee Paid on Rehearing. E-Payment $150.00 from Brian R. Irvine.  (SC)


10/01/2020Order/ProceduralFiled Order Directing Answering to Petition for Rehearing. Appellants' Answer due: 14 days. (SC).20-36040




10/14/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's answer to petition for rehearing due: October 29, 2020. (SC)20-37810




10/26/2020Post-Judgment PetitionFiled Appellant's Answer to Petition for Rehearing. (SC)20-39120




11/03/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC)20-39991




11/10/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' petition for en banc reconsideration due: December 1, 2020. (SC)20-41177




12/01/2020Post-Judgment PetitionFiled Respondents' Petition for En Banc Reconsideration. (SC)20-43451




12/23/2020Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Appellants' Answer due: 14 days. (SC)20-46359




01/04/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' answer to petition for en banc reconsideration due: January 20, 2021. (SC)21-00036




01/15/2021Post-Judgment PetitionFiled Appellants' Answer to Petition for En Banc Reconsideration. (SC)21-01399




02/23/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition, we have concluded that en banc reconsideration is not warranted. NRAP 40A. However, we clarify that neither party may present any new arguments or evidence on remand; the district court's consideration of the factors set forth in Yochum v. Davis, 98 Nev. 484, 486, 653 P.2d 1215, 1216 (1982), is limited to the record currently before the court. It is so ORDERED. (SC)

 Accordingly, we "ORDER the petition DENIED."  EN BANC21-05280




03/22/2021RemittiturIssued Remittitur. (SC)21-08094




03/22/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/02/2021RemittiturFiled Remittitur. Received by District Court Clerk on March 25, 2021. (SC)21-08094





Combined Case View